DETAILED ACTION
Claims 1 – 14 of U.S. Application No. 16761251 filed on 05/03/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “closely” in claim 1 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the .
Claims 2 – 14 are rejected for depending on claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: claim 10 depends on claim 9. Claim 9 defines a space not intersected by the elements, however, claim 10 requires that the flux generator, which is held by the elements, to be arranged on the surfaces of the space which is again not intersected by the elements!? It is not clear if the flux generator held by the elements can be in the space or not. For examination purposes, the limitation in question is interpreted as “the magnetic flow generator is arranged in the radial space”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two facing surfaces lie on lateral surfaces of imaginary cylinders having as axis said rotation axis (X); respectively increasing radius, and no intersection with the respective element” as in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 9 is objected to because of the following:  “the radial space” should read “a radial space”.  Appropriate correction is required.
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 13 depends on “one or each of the previous claims”.  See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashish et al. (US 20140111039; Hereinafter, “Hashish”).
Regarding claim 1: Hashish discloses Magnetic suspension bearing (1004; fig. 10) comprising: 
- a part (1014, 1021) rotatable about a rotation axis (shaft 1006) and a fixed part (housing 1012), 
- two elements made out of ferromagnetic material, one (1014, 1021; steel; para [0038]) integral with the rotatable part (shaft 1006) and one with the fixed part (1016; steel; para [0038]) which are closely placed, separated by an air gap (the annotated fig. 10 below), and have axial symmetry (since the device is annular; thus the pars seen in fig. 10 are also on the left of the shaft same as seen in fig. 1) with respect to said axis (1006); 

    PNG
    media_image1.png
    379
    581
    media_image1.png
    Greyscale

- a magnetic flux generator (magnet 1010) for generating a magnetic flux inside the two elements (see the flux lines passes through the elements 1016, 1014, and 1021); wherein the two elements have such a shape that the magnetic flux (see “flux lines” above), flowing inside the two elements (1016, 1014, and 1021), describes in space a torus (as seen above, the flux lines are in torus shape) and passes from one 
Regarding claim 3/1: Hashish disclose the limitations of claim 1 and further disclose the generator (1010) is configured to generate a circular tube (since the magnet 1010 is annular, line seen above in fig. 10, makes tube along the circumferential direction) of magnetic flow which, viewed in cross-section with respect to a plane passing through the axis of rotation (1006), flows inside the two elements (1014, 1021, 1016) and passes from one element to the other by crossing the air gap (annotated fig. 10 above) along a direction parallel to the axis of rotation (1006).
Regarding claim 4/1: Hashish disclose the limitations of claim 1 and further disclose the first element (1014, and 1021) comprises a cavity or recess (in which 1016 is radially inserted) crossed by the flow (interpreted as the flux flow), and the second element (1016) is inserted into the cavity or recess being able to move linearly (due to the radial vibration) along the direction of the load (the radial vibration); the two elements defining for the magnetic flux an air gap (seen in the annotated fig. 1 above) inside the cavity or recess (fig. 10).
Regarding claim 5/4/1: Hashish disclose the limitations of claim 4 and further disclose the cavity or recess is a radial space (fig. 10), present between the first and second element (1014, 1021, and 1016), with shape of a ring) since the elements 1014, 1021, and 1016 are annular similar to what is seen in fig. 1, 2) coaxial to the rotation axis (X).
Regarding claim 7/4/1: Hashish disclose the limitations of claim 4 and further disclose the flux passing through the cavity or recess (through the air gap which is 
Regarding claim 8/1: Hashish disclose the limitations of claim 1 and further disclose the first and second elements (1014, 1021, and 1016) are inserted one into the other (as seen in fig. 10, the second element 1016 is inserted into the recess of the first elements 1014, and 1021), being able to slide relatively along the insertion direction (due to the radial vibration).
Regarding claim 9/8/1: Hashish disclose the limitations of claim 8 and further disclose a radial space is delimited by two facing surfaces (S1, S2), each surface being comprised respectively in one of said elements (1014, 1021, 1016), and wherein said two facing surfaces lie on lateral surfaces of imaginary cylinders (a cylinder made by the annular surfaces s1, and s2) having as axis said rotation axis (since the imaginary cylinder is annular around the rotation axis); respectively increasing radius(small radius at S1 and bigger radius at S2) , and no intersection with the respective element (annotated fig. 10 below).

    PNG
    media_image2.png
    379
    416
    media_image2.png
    Greyscale

Regarding claim 10/9/8/1 (as best understood): Hashish disclose the limitations of claim 9 and further disclose that the magnetic flow generator (1010) is arranged in the radial space (since the 1016 is in the radial space).
Regarding claim 11/1 (as best understood): Hashish disclose the limitations of claim 1 and further disclose that magnetic flux generator (1010) is arranged inside one or each of said elements (inside 1016).
Regarding claim 12/1 (as best understood): Hashish disclose the limitations of claim 1 and further disclose that one or each said element (1014, 1021, or 1016) is formed by two or more parts in ferromagnetic material (1014, and 1021; para [0038]) between which the or a magnetic flux generator (1010) is interposed (fig. 10).
Regarding claim 13/1: Hashish disclose the limitations of claim 1 and further disclose that two elements (1014,1021 - 1016) are configured to form two or more air gaps (2 air gaps are seen in fig. 10) as defined in one (claim 1) or each of the previous claims.
Regarding claim 14/1: Hashish disclose the limitations of claim 1 and further disclose that polar axis (the N-S line) of the magnetic field generated by the flux generator (1010) has direction parallel to the rotation axis (1006; fig. 10)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashish in view of Schuster (US 5343811; Hereinafter, “Schuster”).
Regarding claim 2/1: Hashish disclose the limitations of claim 1 and further disclose the generator (1010) is configured to generate a circular tube (since the magnet 1010 is annular, line seen above in fig. 10, makes tube along the circumferential direction) of magnetic flow which, viewed in cross-section with respect to a plane 
Hashish does not disclose that the line crossing the air gap along a direction orthogonal to the axis of rotation.
Schuster discloses flux lines (see fig. 4) crossing the air gap along a direction orthogonal to the axis of movement.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have re-arranged the parts of Hashish to have the flux lines crossing the air gap along a direction (by simply  rearranging the elements 1014, and 1021 to have its groove in the axial direction, and the element 1016 to have L-shape extending in the groove) orthogonal to the axis of movement (which is linear in Schuster and rotary in Schuster) as disclosed by Schuster to provide both magnetic and mechanical resistant to the radial vibration.
Regarding claim 6/4/1: Hashish disclose the limitations of claim 4 and further disclose the flux passing through the cavity or recess hits transversely the second element (by after passing through 1016).
Hashish does not disclose the flux has direction substantially orthogonal to the axis of rotation.
Schuster discloses (see fig. 4) flux lines crossing the air gap along a direction orthogonal to the axis of movement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832